 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   SFM LLC,                                          No. CV-19-04820-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Best Roast Coffee LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is counsel’s motion to withdraw from representing both

16   Defendants. (Doc. 32). The clients have consented to withdrawal. (Id.) Plaintiff opposes

17   the motion on the grounds of undue delay. (Doc. 33).
18          Defendants’ motion to stay and to compel arbitration was denied September 24,

19   2019. Thus, Defendants’ answer is due October 8, 2019. See Fed. R. Civ. P. 12(a)(4)(A).

20          An entity cannot appear in federal court without licensed counsel. D-Beam Ltd.
21   P'ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004); see also Rowland
22   v. Cal. Mens Colony, 506 U.S. 194, 202 (1993).

23          This case is set for a Preliminary Injunction hearing on October 16, 2019. The Court

24   does not find Defendants’ decision to consent to the withdrawal of their counsel to be a

25   basis to continue this hearing.

26          Based on the foregoing, the Court will permit counsel for Defendants to withdraw.
27   If the individual Defendant does not answer by October 8, 2019, Plaintiff may file an
28   application for entry of default. If the entity Defendant does not answer by October 8, 2019
 1   through licensed counsel, Plaintiff may file an application for entry of default. If default
 2   is entered against both Defendants, Plaintiff may move for default judgment, including a
 3   permanent injunction, by October 10, 2019. See In re First T.D. & Inv., Inc., 253 F.3d 520,
 4   532-33 (9th Cir. 2001) (holding that typically the District Court should not enter default
 5   judgment under Fed. R. Civ. P. 54(b) against some defendants if other defendants are
 6   defending the same allegations/claims). If Plaintiff moves for default judgment, it must
 7   apply the factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
 8          If either Defendant answers, the Court will proceed with the Preliminary Injunction
 9   hearing as scheduled. The joint pre-hearing statement (see Doc. 28) remains due October
10   2, 2019. Again, the Court does not find Defendants’ decision to consent to the withdrawal
11   of their counsel to be a basis to continue this deadline.
12          Based on the foregoing,
13          IT IS ORDERED that counsel’s motion to withdraw (Doc. 32) is granted. The
14   Clerk of the Court shall update the docket to reflect the contact information for Defendants
15   listed in Doc. 32 at page 2.
16          IT IS FURTHER ORDERED that the Clerk of the Court must forward a copy of
17   this Order to Defendants.
18          IT IS FURTHER ORDERED that Defendants answer is due by October 8, 2019
19   as specified above. If Defendants do not answer by this date, Plaintiff shall apply for entry
20   of default. If default is entered against both Defendants, Plaintiff shall move for default
21   judgment by October 10, 2019. If either Defendant timely and procedurally correctly
22   answers, the Court will proceed with the preliminary injunction hearing.
23          Dated this 1st day of October, 2019.
24
25
26
27
28


                                                  -2-
